Citation Nr: 1631144	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-41 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for a right knee disability, claimed as being secondary to a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from August 2005 through January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Original jurisdiction was transferred subsequently to the RO in Wichita, Kansas.

The Veteran's testimony was received during a March 2011 video conference hearing.  A transcript of that testimony is associated with the record.

In September 2011, the Board remanded the issue on appeal for further development, to include:  records for medical treatment received by the Veteran for his right knee since his separation from service; obtaining records for VA treatment received by the Veteran for his right knee since August 2010; obtaining a supplemental medical opinion from a designated VA examiner as to whether the Veteran's right knee disorder was aggravated by his left knee disability; concerning who conducted a prior April 2009 right knee examination; and, readjudication by the Agency of Original Jurisdiction (AOJ).

Following efforts by the RO to complete the development ordered above, the matter was returned to the Board.  In an October 2014 decision, the Board denied the Veteran's claim. The Veteran sought appeal of the Board's denial to the United States Court of Appeals for Veteran's Claims (Court).  In a January 2016 memorandum decision, the Court determined that the Board relied erroneously on the incomplete findings and conclusions expressed in the April 2009 VA examination.  The Court concluded that the VA examiner's opinion was based on the view that the Veteran's right and left knee conditions were progressing at the same time; however, the examiner failed to acknowledge treatment records showing that the Veteran was diagnosed with degenerative joint disease in 1995, well before his right knee condition was diagnosed initially in 2004.  The Board's failure to seek further clarification from the examiner, the Court reasoned, frustrates judicial review.  Accordingly, the Court set aside the Board's previous denial and remanded the matter to the Board for further adjudication.

As a separate preliminary matter, the Board acknowledges that the Veteran has filed a May 2016 Notice of Disagreement in which he challenges a May 2015 rating decision that declined his petition to reopen his claim for service connection for a cervical spine disorder.  According to information in VA's Veterans Appeals Control and Locator System (VACOLS), action as to that issue is pending currently with the RO.  As such, that issue is not ripe for appeal and the Board declines to take jurisdiction over it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During an April 2009 VA examination of his right knee, the Veteran reported that he had been having ongoing pain over the middle of his right knee since 2004.  A physical examination and x-rays of the knee revealed early osteoarthritic changes, particularly in the medial joint compartment.  Based on those findings, the examiner diagnosed right knee degenerative joint disease and opined that it is less likely than not that the right knee disorder was caused by or the result of the Veteran's left knee disability.  As rationale, the examiner stated that the degeneration in both knees appeared to have progressed at the same time.  According to the examiner, if degeneration in one knee was secondary to degeneration in the other, one would expect that the affected knee (in this case the service-connected left knee) would demonstrate changes sooner than the other knee (in this case the right knee).  Hence, the examiner concluded the degenerative changes in the right knee are age-related.

Notably, the April 2009 VA examiner provides no explanation as to why he believes that the degeneration in both knees had been occurring simultaneously.  In that regard, the record shows that the Veteran has reported in his claims submissions and hearing testimony that he has had ongoing and progressive left knee symptoms since his period of active duty service in the 1970's, whereas he reports that the symptoms in his right knee had been present since only 2004.  Moreover, as the Court notes in its memorandum decision, the medical evidence shows that degenerative joint disease was first noted in the Veteran's left knee in 1995, well before the degeneration in the Veteran's right knee was first noted in 2004.  In view of the contradictory evidence and the April 2009 VA examiner's failure to acknowledge that evidence in his rationale, the April 2009 opinion is incomplete.

In November 2011, the claims file was forwarded to a designated VA physician for her review and a supplemental opinion as to the etiology of the degenerative condition in the Veteran's right knee.  The VA physician concurred with the conclusions stated by the April 2009 VA examiner.  As explanation, the VA physician stated that, if one were to infer aggravation of the right knee secondary to the Veteran's service-connected left knee disability, one would expect to see increased severity of the degeneration in the Veteran's left knee.  According to the examiner, the evidence in the claims file does not indicate such worsening in the left knee; hence, the VA physician concluded that the degeneration in the Veteran's right knee is likely age-related.

On review of the claims file at this time, it is not readily apparent to the Board as to what relationship would exist between the rate and severity of degeneration in the Veteran's left knee and the question of whether an etiological relationship exists between the degeneration in the Veteran's right knee and that in his left knee.  In that regard, the November 2011 VA physician also provides no explanation as to why such an etiological relationship depends upon worsening in the Veteran's left knee.  Moreover, to the extent that the existence of an etiological relationship is shown to be dependent upon worsening in the left knee, the VA physician also provides no explanation as to why she believes that there has not been any worsening in the Veteran's left knee degeneration.  In the absence of such discussion, the findings and conclusions expressed by the November 2011 VA physician are also incomplete.

In view of the foregoing, and subject to the instructions contained in the Court's memorandum decision, the Veteran should be afforded a new VA examination of his right knee to determine whether an etiological relationship exists between the degeneration in the Veteran's right knee and that in his left knee.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the VA examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his right knee since February 2016.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his right knee since February 2016, and if so, assist him in obtaining it.  Relevant VA treatment records dated from February 2016 through the present should also be associated with the record.

2.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination, to be conducted by an appropriate examiner, to determine the nature of the Veteran's right knee disorder, and also, whether any diagnosed disorder is related etiologically to his active duty service and/or service-connected left knee disability.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide diagnoses pertinent to the Veteran's right knee.  Based on information gained from review of the claims file and the findings from the examination, the VA examiner should also provide opinions as to the following medical questions:

	(a) for each diagnosed disorder in the Veteran's right 	knee, is it at last as likely as not (i.e., at least a 50 	percent probability) that the disorder was sustained 	during active duty service?

	(b) for each diagnosed disorder in the Veteran's right 	knee, is it at last as likely as not (i.e., at least a 50 	percent probability) that the disorder was caused by or 	resulted from an injury, illness, or event that occurred 	during the Veteran's active duty service?

	(c) for each diagnosed disorder in the Veteran's right 	knee, is it at last as likely as not (i.e., at least a 50 	percent probability) that the disorder resulted from or 	was aggravated by the Veteran's left knee disability, to 	include being due to an altered gait or other altered 	body mechanics caused by the left knee disability?

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




